Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Applicant's reply filed on 1/15/2021 is acknowledged.  Current pending claims are 12-17, 19-20, 22-24. Claims 12, 14, 16-17, 19-20, and 22-23 are amended. Claims 1-12, 18, and 21 are canceled. 
Response to Arguments
The art rejections & drawing objections are withdrawn, but amendments generated new indefiniteness issues if not failing to resolve others. See the rejections, below. Contrary to the applicant’s assertion, claim 21 was not objected to—it was rejected as being in indefinite in the last Office action. 
Claim Objections
Claims 22-23 are objected to because of the following informalities:  they now depend on canceled claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-17, 19-20, 22-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Minimally, it should be made clear that the loadbearing planar grid structure is formed of, and by, a “pair of longitudinal support structures” and a plurality of 1 Just asserting that the pipe is supporting is insufficient. Claim 12 claims washing-water-pipes-with-nozzles “of a first group of nozzles.” This is indefinite and rejected. The remainder of claim 12 is garbled by errors and requires amendment to be fit for examination.2  Applicant’s alteration and new use of the term “further nozzle” in claim 12 for nozzles of the second group is problematic since claims 23-24 use the same language to describe a lateral. Claims 13 and 22 are rejected because it should be the “washing water pipe with nozzles” not just “the washing water pipe.” Further, claim 16 is rejected because the chevron pattern requires more than the pair of claimed longitudinal support structures. It would require two-pair. Further, simply stating a central axis baldly fails to establish position. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PAUL RIGGLEMAN whose telephone number is (571)272-5214.  The examiner can normally be reached on M-F, 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 272-571-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 I.E. the nozzles (11).  
        2 “wherein the nozzles are mounted in a region of the grid structure wherein said 4630- 00101-  a first group of nozzles comprise at least one nozzle is supplied by a first washing water supply system”